Citation Nr: 0116208	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  99-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently rated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a left ankle 
disability.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1999 RO rating decision that determined there 
was no new and material evidence to reopen the claim for 
service connection for left ear hearing loss; denied an 
increased evaluation for post-traumatic headaches, and denied 
a compensable evaluation for a left ankle disability.

The matters of entitlement to an increased evaluation for 
post-traumatic headaches, currently rated as 10 percent 
disabling, and entitlement to a compensable evaluation for a 
left ankle disability are discussed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  By decision dated in January 1990 the RO denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss and properly notified him of that 
determination; he did not appeal.

2.  The evidence submitted subsequent to the January 1990 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration; is cumulative or 
redundant; and/or is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1990 RO decision that denied the veteran's 
claim of entitlement to service connection for left ear 
hearing loss is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2000).

2.  No new and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
left ear hearing loss.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Criteria

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of applying VA regulations, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Hensley v. Brown, 
5 Vet. App. 155, 159 (1993); Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2000).  Regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  A 
final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

At service discharge examination in December 1976, the 
veteran demonstrated a decibel loss of 35 at 500 Hertz in the 
left ear.  All other readings were 20 decibels or under in 
the left ear.  Hearing loss was noted at discharge.  

The report of VA examination conducted in March 1977 includes 
note of reduced hearing loss in one ear associated with 
external otitis; the examination report does not identify a 
current hearing loss.  VA examination in September 1977 was 
negative for hearing loss and audiometric testing at the time 
of VA examination in May 1978 showed decibels losses in the 
left ear at 500, 1000, 2000 and 4000 Hertz below 20.  Speech 
discrimination was 100 percent.  At the time of VA 
examination in March 1979, the veteran was noted to have left 
ear tinnitus; the examiner opined that the veteran's left ear 
hearing was normal.  Audiometric testing at the time of VA 
examination in May 1982 showed decibels losses in the left 
ear at 500, 1000, 2000 and 4000 Hertz below 20.  Speech 
discrimination was 100 percent.  

A private report of audiometric evaluation, dated in June 
1989, indicates that audiogram and other studies were normal, 
bilaterally and that speech discrimination was 100 percent.  
A narrative report includes note that the veteran worked as a 
skycap.  The examiner stated that the veteran's hearing was 
clinically normal and that there was no sign of retrocochlear 
disease.  Another audiogram impression is included in the 
report, indicating mild high frequency sensorineural hearing 
loss in the left ear.  


Finally, at the time of VA evaluation in November 1989, the 
veteran demonstrated decibel losses of less than 20 at each 
of 1000, 2000, 3000 and 4000 Hertz.  However, his left ear 
speech discrimination score was 90 percent and the impression 
was very mild, high-frequency, sensorineural hearing loss on 
the left.

In January 1990, the RO denied service connection for hearing 
loss.  The RO cited service medical records absent for 
evidence of a chronic hearing abnormality and the fact that 
the veteran's hearing was determined to be within normal 
limits as late as 1982.  The RO acknowledged VA examination 
in December 1989 showing mild hearing loss and denied the 
claim based on the absence of evidence showing such recently 
diagnosed hearing loss to be related to service.  The RO 
notified the veteran of that decision by letter dated in 
February 1990.  He did not appeal and that decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103.

Since January 1990, the RO has received additional records of 
VA and private treatment, as well as additional VA 
examination evidence.  To the extent the file reflects 
receipt of duplicate copies of evidence previously considered 
by the RO in January 1990, such is not new.  If the evidence 
is found not to be "new," the analysis ends there; its 
materiality is not relevant.  Smith v. West, 12 Vet. App. 312 
(1999).  To the extent such evidence pertains solely to the 
veteran's left ankle disability, treatment and evaluation of 
headaches and memory problems, or the veteran's vocational 
rehabilitation capacity, without reference to left ear 
hearing loss, such is not material to the instant matter and 
will not be further discussed herein.

To the extent such includes notation of the veteran's account 
of hearing problems over the years, the Court has held that a 
physician's statement is not new and material evidence when 
based on a veteran's previously rejected recitation of 
history and not on an independent review of the records, and 
particularly true where the physician never reviewed the 
service medical records or other relevant document which 
would enable formation of an opinion based on independent 
grounds.  Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) 
(citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Knightly v. Brown, 6 Vet. App. 2220, 205-06 (1993); and 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  There is 
no indication that any notation of hearing problems since 
service is based on other than the veteran's own history, a 
history previously considered by the RO in January 1990.  
Thus, the medical notations based on the veteran's previously 
rejected history, are insufficient to reopen the veteran's 
claim.  Curry v. Brown, 7 Vet. App. 59, 66 (1994).

As the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge, his own additional 
arguments, to the effect that left ear hearing loss was noted 
at discharge and hearing loss identified today is related 
thereto, is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In Hickson v. West, 11 Vet App (1998), the 
Court held that lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.

The RO has newly received a prescription pad memorandum dated 
in July 1989, advising the veteran to use an ear plug in his 
left ear while working as a skycap.  Also newly received are 
Social Security Administration documents reflecting benefits 
based on an organic mental disorder; an uninterpreted 
audiometric report from Maryland Hearing Aid Service, without 
statement as to etiology of any existing hearing loss; and, a 
report of VA audiologic evaluation conducted in March 1990.  
The latter is merely cumulative in that it includes note of a 
speech discrimination score of 84, which, like the November 
1989 test results, is indicated of a hearing loss disability 
in the left ear under 38 C.F.R. § 3.385 for VA purposes.  

Although the above evidence is new, none of the medical 
reports include an etiologic opinion suggesting that left 
hearing loss, diagnosed via reduced speech discrimination, 
was first present during service or is otherwise related 
thereto.  Rather, such pertain to treatment of hearing 
complaints many years after service without offering any 
opinion as to etiology.  As such, it does not bear on the 
matter under consideration; that is, whether the veteran 
currently has a left ear hearing loss that is related to 
military service.  There is, in fact, no new evidence that 
speaks to the basis of the RO's January 1990 denial-the lack 
of medical evidence of a relationship between currently 
demonstrated left ear hearing loss and active service many 
years earlier.  Accordingly, the claim is not reopened.

Other Matters

During the pendency of the veteran's appeal, the Veteran's 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  However, the duty to 
inform provisions of the VCAA apply to the veteran's claim.  

In that regard, the Board finds the veteran is not prejudiced 
by its consideration of his claim pursuant to this new 
legislation insofar as VA has already met such obligation to 
the veteran.  Specifically, the record reflects that the 
veteran has been informed of the requirements for reopening 
his left ear hearing loss claim via letters and the statement 
of the case.  In the statement of the case the RO has also 
informed the veteran of the evidence it has considered in 
connection with his application to reopen.  Notably, the RO 
has also sought to obtain additional records of treatment 
reported by the veteran and such are in the claims file.  The 
veteran has indicated the existence of no additional evidence 
pertinent to his claim.  In sum, there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA.


ORDER

The claim of entitlement to service connection for left ear 
hearing loss is not reopened; the appeal is denied.


REMAND

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107) 
redefined VA's duty to assist a veteran in the development of 
a claim.  In connection with the veteran's rating claims, 
there is additional VA duty to assist the veteran.

With respect to his left ankle, VA has recently received 
records showing treatment and evaluation for left ankle 
problems that are indicative of increased symptomatology.  
The veteran also asserts that he has functional impairment 
due to his left ankle disability.  VA has the duty to provide 
the veteran with an examination to obtain sufficient clinical 
findings to determine the severity of the left ankle 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran was last examined by VA many years ago and the 
current record does not adequately speak to the question of 
whether there is functional loss due to pain on use or with 
flare-ups, in terms of additional motion loss.

With respect to the veteran's post-traumatic headaches, a 
10 percent evaluation has been assigned for post-traumatic 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2000) based on head injury in service.  This is the maximum 
evaluation for purely subjective symptoms of brain trauma 
such as headache.  That diagnostic code provides that a 
higher rating will not be assigned under 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2000), in the absence of multi-infarct 
dementia associated with the brain trauma.  The veteran 
asserts that he has memory loss and dizziness associated with 
the post-traumatic headaches, but service connection for a 
separate disorder manifested by such symptoms has been 
denied.  He did not appeal such determination.

Recently received, however, is Social Security Administration 
documentation showing the veteran to be disabled due to an 
organic mental disorder.  It is not clear that medical 
records considered by the Social Security Administration are 
associated with the record.  A review of the record also 
shows that the veteran has undergone psychologic and mental 
capacity assessments and that such assessments have included 
note of his in-service head injury and subsequent 
symptomatology.  Furthermore, the record includes note of 
symptoms such as nausea and vision problems sometimes 
associated with the veteran's headaches.  Such symptoms are 
contemplated in 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2000) pertaining to migraine headaches; that code may be 
applicable in this case.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Accordingly, further neurologic examination is warranted to 
determine whether he meets the criteria for a higher rating 
for his head trauma residuals.

Finally, the veteran claims interference with his 
employability due to his service-connected disabilities and 
the record shows that the veteran has a VA vocational and 
rehabilitation file and counseling records.  These records 
should be associated with the record prior to Board 
adjudication on the merits.

In connection with the above the Board recognizes that the 
veteran failed to report for a scheduled VA medical 
examination in June 1998 and rescheduled examinations later 
in June and in July.  In one statement he indicates that he 
forgot to report for his examination.  In light of evidence 
suggesting an organic mental disorder, the Board finds 
another attempt to schedule the veteran for contemporary 
examinations is warranted in this case.  VA regulations 
provide that when a claimant fails, without good cause, to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b) (2000).  Thus, the veteran should be 
advised of the importance of reporting for the examinations 
requested herein, and of the consequences of failing to do 
so.  The Court has held that "the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should associate the veteran's 
vocational rehabilitation (Chapter 31) 
file and counseling records with the 
record.

2.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for post-traumatic head injury 
and left ankle problems.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.  In 
any case, the RO should ensure all 
pertinent VA treatment or hospitalization 
records are associated with the claims 
file.

3.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide copies of 
such records. 

4.  The veteran is advised that the 
examinations requested in this remand are 
necessary to evaluate his claims, and 
that a failure without good cause to 
report for scheduled examinations, 
without good cause, could result in the 
denial of those claims.  38 C.F.R. 
§ 3.655 (2000).

5.  The veteran should be scheduled for a 
VA neurological examination to determine 
the extent of residuals resulting from 
his in-service head trauma, specifically 
to assess whether or not he has 
associated dementia and to ascertain the 
nature, frequency, duration and severity 
of headaches residual to the in-service 
head injury.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner must review a copy of this 
remand and the claims file before the 
examination.

6.  The RO should schedule the veteran 
for VA examination by an appropriate 
physician to determine the nature, extent 
and severity of manifestations from his 
service-connected left ankle disability.  
The RO must provide the examiner with the 
claims file and a copy of this remand 
prior to the examination and review of 
such should be noted in the examination 
report.  All indicated tests and studies 
should be performed and a written 
interpretation of such should be 
associated with the examination report.

The examiner should generally record 
pertinent medical complaints, symptoms, 
and clinical findings associated with the 
left ankle.  The examiner should 
describe, in degrees of excursion, active 
ranges of motion demonstrated on 
examination.

The examiner should identify the presence 
and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service connected 
disability.  

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should comment on whether 
the veteran's subjective complaints are 
consistent with the objective findings.  
If the severity of any manifestations can 
not be quantified, the examiners should 
so indicate.  

The examiner is requested to:  (1) 
express an opinion as to whether pain 
significantly limits functional ability 
of the during flare-ups, or when the 
joint is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; (2) determine 
whether as a result of the service-
connected disability the veteran exhibits 
any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  

7.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

8.  The RO should then re-adjudicate the 
rating issues on appeal, consistent with 
38 C.F.R. § 3.655 if the veteran fails to 
report for scheduled examinations.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 



